United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                       August 10, 2011

                                            Before

                                RICHARD A. POSNER, Circuit Judge

                                ILANA DIAMOND ROVNER, Circuit Judge

                                DIANE P. WOOD, Circuit Judge

No. 10-3746

JAYNE A. MATHEWS-SHEETS,                             Appeal from the United States
    Plaintiff-Appellant,                             District Court for the Southern
                                                     District of Indiana, Indianapolis
     v.                                              Division.

MICHAEL J. ASTRUE, Commissioner                      No. 1:08-cv-1426-WTL-DML
of Social Security,
      Defendant-Appellee.                            William T. Lawrence, Judge.




                                          ORDER

      On page 7 of the slip opinion in this case issued on August 8, 2011, the following
passage appears:

"The government’s brief in response said it was too much. The lawyer replied that it wasn’t
too much because inflation brought the $125 statutory presumptive maximum to $170 in
real terms. That was a non sequitur; a cost of living adjustment that raised the statutory fee
to $170 provided no basis for an award of $225."

The passage is hereby stricken and the following substituted:
No. 10-3746                                                                         Page 2

"He based his request for that fee on prevailing rates, without explicit mention of cost of
living. The government's brief in response said he was asking for too much. This opened the
way for him to reply that it wasn't too much because inflation brought the $125 statutory
presumptive maximum to $170 in real terms. This was a permissible reply, not a forfeited
argument, though it was incomplete and even a non sequitur; a cost of living adjustment
that raised the statutory fee to $170 provided no basis for an award of $225."